          Case 1:20-cv-01590-KPF Document 26 Filed 08/27/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    Case No.: 20-cv-1590-KPF
MAVRIX PHOTO, INC.

                             Plaintiff,             STIPULATED PROTECTIVE ORDER
      - against –

SOURCE DIGITAL, INC. and DOES 1-10;

                              Defendant.                 MEMO ENDORSED
KATHERINE POLK FAILLA, District Judge:

        WHEREAS, all of the parties to this action (collectively, the “Parties” and each

 individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule

 of Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

 information that they may need to disclose in connection with discovery in this action;

        WHEREAS, the Parties, through counsel, agree to the following terms; and

        WHEREAS, this Court finds that good cause exists for issuance of an appropriately

 tailored confidentiality order governing the pretrial phase of this action;

        IT IS HEREBY ORDERED that the Parties to this action, their respective officers,

 agents, servants, employees, and attorneys, any other person in active concert or participation

 with any of the foregoing, and all other persons with actual notice of this Order will adhere to

 the following terms, upon pain of contempt:

                1.      With respect to “Discovery Material” (i.e., information of any kind

 produced or disclosed in the course of discovery in this action) that a person has designated as

 “Confidential” pursuant to this Order, no person subject to this Order may disclose such

 Confidential Discovery Material to anyone else except as expressly permitted hereunder.

 Discovery Material that a Party has designated as “Confidential – Attorney’s Eyes Only” shall


                                                   1
         Case 1:20-cv-01590-KPF Document 26 Filed 08/27/20 Page 2 of 10




be treated the same as other Confidential Discovery Material except that Discovery Material

designated as “Confidential – Attorney’s Eyes Only” pursuant to the requirements of Paragraph

14 may only be disclosed to those persons identified in Paragraph 10 (b),(c), (d), (e),(g), (h), (j)

and (k) below. In addition, documents and information designated as “Confidential –

Attorney’s Eyes Only” may be disclosed to two designated representatives from each party

who is required in good faith to provide assistance in the conduct of this Action, including any

settlement discussions:

               2.      (a) for Plaintiff: Joe Naylor and Gareth Thomas

               3.      (b) for Defendant: L. Londell McMillan

               4.      The Party or person producing or disclosing Discovery Material

(each, “Producing Party”) may designate as “Confidential” only the portion of such

material that it reasonably and in good faith believes consists of:

               (a)     previously non-disclosed financial information (including without

                       limitation profitability reports or estimates, percentage fees, design fees,

                       royalty rates, minimum guarantee payments, sales reports, and sale

                       margins);

               (b)     previously non-disclosed material relating to ownership or control of

                       any non-public company;

               (c)     previously non-disclosed business plans, product-development

                       information, or marketing plans;

               (d)     any information of a personal or intimate nature regarding any individual; or

               (e)     any information that the producing Party deems in good faith to

                       constitute sensitive or proprietary financial, technical, marketing,

                       commercial or other business information or data that is entitled to

                                                  2
         Case 1:20-cv-01590-KPF Document 26 Filed 08/27/20 Page 3 of 10




                        protection under Rule 26 of the Federal Rules of Civil Procedure.

                (f)     any other category of information given confidential status by this

                        Court after the date of this Order.

                5.      With respect to the confidential portions of any Discovery Material

other than deposition transcripts and exhibits, the Producing Party or its counsel shall

designate such portion by stamping or otherwise clearly marking as “Confidential” or

“Confidential-Attorney’s Eyes Only” the protected portion in a manner that will not interfere

with legibility or audibility.

                6.      A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

the record during the deposition that a question calls for “Confidential” information, in which

case the reporter will bind the transcript of the designated testimony in a separate volume and

mark it as “Confidential Information Governed by Protective Order;” or (b) notifying the

reporter and all counsel of record, in writing, within 30 days after a deposition has concluded, of

the specific pages and lines of the transcript that are to be designated “Confidential,” in which

case all counsel receiving the transcript will be responsible for marking the copies of the

designated transcript in their possession or under their control as directed by the Producing Party

or that person’s counsel. During the 30-day period following a deposition, all Parties will treat

the entire deposition transcript as if it had been designated “Confidential.”

                7.      If at any time before the termination of this action a Producing Party

inadvertently fails to designate as “Confidential” some portion(s) of Discovery Material that it

previously produced without limitation, the Producing Party may so designate such material by

notifying all Parties in writing. Thereafter, all persons subject to this Order will treat such

designated portion(s) of the Discovery Material as “Confidential” In addition, the Producing

                                                   3
         Case 1:20-cv-01590-KPF Document 26 Filed 08/27/20 Page 4 of 10




Party shall provide each other Party with replacement versions of such Discovery Material that

bears the “Confidential” designation within two (2) business days of providing such notice.

                  8.    Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or

other evidence.

                  9.    Where a Producing Party has designated Discovery Material as

“Confidential,” other persons subject to this Order may disclose such information only to the

following persons:

                  (a)   the Parties to this action, but only to the extent necessary for providing

                        assistance in this action or for internal reporting and approval processes in

                        connection with this action; their insurers, and counsel to their insurers.

                        Prior to any disclosure of Confidential Discovery Material, the applicable

                        persons shall be informed of this Order and advised that such person is

                        required to maintain the confidentiality of such information;

                  (b)   Counsel of record to each party, and in-house counsel of each Party, and

                        clerical, paralegal, and secretarial staff necessary to assist such counsel

                        in the prosecution and defense of this action;

                  (c)   outside vendors or service providers (such as copy-service providers

                        and document-management consultants) that counsel hire and assign

                        to this matter;

                  (d)   any mediator or arbitrator that the Parties engage in this matter or that

                        this Court appoints, provided such person has first executed a Non-

                        Disclosure Agreement in the form annexed as Exhibit A hereto;

                                                   4
         Case 1:20-cv-01590-KPF Document 26 Filed 08/27/20 Page 5 of 10




               (e)    as to any document, its author, its addressee, and any other person

                      indicated on the face of the document as having received a copy;

               (f)    any witness who counsel for a Party in good faith believes may be

                      called to testify at trial or deposition in this action, provided such

                      person has first executed a Non-Disclosure Agreement in the form

                      annexed as Exhibit A hereto;

               (g)    any person a Party retains to serve as an expert witness or otherwise

                      provide specialized advice to counsel in connection with this action,

                      provided such person has first executed a Non-Disclosure Agreement in

                      the form annexed as Exhibit A hereto;

               (h)    stenographers engaged to transcribe depositions the Parties conduct in

                      this action; and

               (i)    this Court, including any appellate court, its support personnel, and

                      court reporters.

               (j)    Such other persons as may hereinafter be properly qualified to receive

                      “Confidential” information pursuant to subsequent order of the Court

               (k)    Any other person to whom the Parties agree in writing.

             10.     Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 9(d),910(f), or 9(g) above, counsel must provide a copy of this

Order to such person, who must sign a Non-Disclosure Agreement in the form annexed as

Exhibit A hereto stating that he or she has read this Order and agrees to be bound by its terms.

Said counsel must retain each signed Non-Disclosure Agreement. Executed Non-Disclosure

Agreements shall be subject to production upon demand.

               11.    This Order binds the Parties and certain others to treat as Confidential any

                                                 5
         Case 1:20-cv-01590-KPF Document 26 Filed 08/27/20 Page 6 of 10




Discovery Materials so classified. The Court has not, however, made any finding regarding the

confidentiality of any Discovery Materials, and retains full discretion to determine whether to

afford confidential treatment to any Discovery Material designated as “Confidential” or

“Confidential-Attorney’s Eyes Only” hereunder. All persons are placed on notice that the Court

is unlikely to seal or otherwise afford confidential treatment to any Discovery Material

introduced into evidence at trial, even if such material has previously been sealed or designated

as “Confidential” or “Confidential-Attorney’s Eyes Only.”

               12.     In filing Confidential Discovery Material with this Court, or filing portions

of any pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission. Any Party that seeks to file Confidential Discovery Material

under seal must file an application and supporting declaration justifying—on a particularized

basis—the sealing of such documents. The parties should be aware that the Court will unseal

documents if it is unable to make “specific, on the record findings . . . demonstrating that closure

is essential to preserve higher values and is narrowly tailored to serve that interest.” Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

               13.     Any Party who objects to any designation of confidentiality may at any

time before the trial of this action serve upon counsel for the Producing Party a written notice

stating with particularity the grounds of the objection. Thereafter, the Parties shall endeavor to

arrive at an agreement, and shall otherwise try in good faith to resolve the dispute on an informal

basis. If the Parties cannot reach agreement within five (5) business days, counsel for

                                                  6
         Case 1:20-cv-01590-KPF Document 26 Filed 08/27/20 Page 7 of 10




all affected Parties may address their dispute to this Court in accordance with paragraph IV(A)

of this Court’s Individual Practices.

                  14.   Any Party who requests additional limits on disclosure (such as

“attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of this

action serve upon counsel for the recipient Parties a written notice stating with particularity the

grounds of the request. Thereafter, the Parties shall endeavor to arrive at an agreement, and shall

otherwise try in good faith to resolve the dispute on an informal basis. If the Parties cannot

reach agreement within five (5) business days , counsel for all affected Parties will address their

dispute to this Court in accordance with Rule IV(A) of this Court’s Individual Rules of Practice

in Civil Cases.

                  15.   Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecution and defense of this action and any appeals thereto, and

not for any other purpose or in any other litigation proceeding. Nothing contained in this Order,

however, will affect or restrict the rights of any Party with respect to its own documents or

information produced in this action.

                  16.   Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party within five

(5) business days of receipt, if there are less than ten (10) days to comply with the subpoena,

or at least seven (7) business days prior to the due date of compliance, if there are more than

ten (10) days to comply. Upon receiving such notice, the Producing Party will bear the

burden and expense to oppose compliance with the subpoena, other compulsory process, or

other legal notice if the Producing Party deems it appropriate to do so. Each person who has

                                                  7
         Case 1:20-cv-01590-KPF Document 26 Filed 08/27/20 Page 8 of 10




access to Discovery Material designated as “Confidential’ or “Confidential-Attorney’s Eyes

Only” pursuant to this Order must take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material. In the event that the Producing Party seeks timely

relief from the appropriate Court, the Party that received the request for Confidential or

Confidential-Attorney’s Eyes Only information shall not produce any such information until

ordered by the Court to do so, and shall thereafter do so only insofar as the Court may direct.

               17.     Should any Party produce inadvertently produce documents subject to

attorney-client privilege, work product protection, and/or any other applicable privilege or

protection, the Producing Party may recall such documents by notifying the receiving Party in

writing of the inadvertent production and the basis for the claim of attorney-client privilege

and/or work product protection. Within five (5) business days from receiving notice from the

Producing Party, the receiving Party shall either (1) return the originals and all copies made by

the receiving Party of the documents identified in the notice; or (2) destroy the originals and all

copies made by the receiving Party, as specified by the Producing Party, and confirm the same in

writing. The receiving Party shall not use or disclose the information subject to the claim of

attorney-client privilege and/or work production protection and shall take reasonable steps to

retrieve such information if the receiving Party disclosed that information before receiving

notification from the Producing Party. The receiving Party’s obligation to return the

inadvertently produced documents is without prejudice to the receiving Party’s right, within the

five (5) business day period, to present the information subject to the claim of attorney-client

privilege and/or work-product protection to the Court under seal for the purpose of challenging

the Producing Party’s claim. The inadvertent production shall not be a basis for any finding that

the attorney-client privilege and/or work-product protection have been waived in connection

with any such challenge to the Producing Party’s claim.

                                                  8
          Case 1:20-cv-01590-KPF Document 26 Filed 08/27/20 Page 9 of 10




                18.     Within 60 days of the final disposition of this action—including all

 appeals— all recipients of Confidential Discovery Material must either return it—including all

 copies thereof— to the Producing Party, or destroy such material— including all copies thereof.

 In either event, by the 60-day deadline, the recipient must certify its return or destruction by

 submitting a written certification to the Producing Party that affirms that it has not retained any

 copies, abstracts, compilations, summaries, or other forms of reproducing or capturing any of the

 Confidential Discovery Material. Notwithstanding this provision, the attorneys that the Parties

 have specifically retained for this action may retain an archival copy of all pleadings, motion

 papers, transcripts, expert reports, legal memoranda, correspondence, or attorney work product,

 even if such materials contain Confidential Discovery Material. Any such archival copies that

 contain or constitute Confidential Discovery Material remain subject to this Order.

                19.     This Order will survive the termination of the litigation and will continue

 to be binding upon all persons subject to this Order to whom Confidential Discovery Material is

 produced or disclosed.

                20.     This Court will retain jurisdiction over all persons subject to this Order

to the extent necessary to enforce any obligations arising hereunder or to impose sanctions for

any contempt thereof.




/s/ Laura M. Zaharia                                         /s/ L. Londell McMillan

Laura M. Zaharia                                             L. Londell McMillan
DONIGER/BURROUGHS                                            The McMillan Firm
231 Norman Avenue, Suite 413                                 240 West 35th Street, Suite 405
Brooklyn, New York 11222                                     New York, New York 10001
(646) 517-0600                                               (646) 559-8314
(845) 638-2707 (fax)                                         llm@thenorthstargroup.biz
 lzaharia@donigerlawfirm.com                                 Attorney for Defendant
Attorney for Plaintiff
                                                   9
           Case 1:20-cv-01590-KPF Document 26 Filed 08/27/20 Page 10 of 10




  Dated: August 26, 2020        Dated: August 26, 2020




    SO ORDERED.
  Dated: August 27, 2020                        ______________________________
         New York, New York                      KATHERINE POLK FAILLA
                                                 United States District Judge

This Order does not bind the Court or any of its personnel. The
Court can modify this Order at any time. The Court will retain
jurisdiction over the terms and conditions of this Order only for the
pendency of this litigation. Any party wishing to make redacted or
sealed submissions shall comply with Rule 6(A) of this Court's
Individual Rules of Civil Procedure.




                                           10
